DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, directed to a positive displacement pump with a flexible membrane, as shown in Figures 1-6
Species II, directed to a positive displacement pump with a rigid membrane, as shown in Figures 7-10
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1, and none of the figures.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I & II lack unity of invention because even though the inventions of these groups require the technical feature of “A positive displacement pump comprising: - a pump body comprising an inlet end and an outlet end; - a pumping chamber arranged between said inlet end and said outlet end; - at least one membrane active in the pumping chamber and mobile between an expanded configuration in which the volume of the pumping chamber is maximum and a retracted configuration in which the volume of the pumping chamber is minimum; - a delivery valve arranged close to the outlet end of the pump body; - an intake valve comprising an intake mouth, an outlet mouth and a valve wall that joins the intake mouth to the outlet mouth, the intake mouth being coupled to the inlet end of the pump body and the outlet mouth being inserted in the pumping chamber, wherein said at least one membrane, when in the retracted configuration, adheres to the valve wall of the intake valve and the intake valve has the outlet mouth closed”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Birtwell (U.S. Patent 3,099,260).
Birtwell teaches a positive displacement pump (at least Figures 1/4) comprising: - a pump body (14) comprising an inlet end (the end associated with Element 42 in Figure 4) and an outlet end (the end associated with Element 44 in Figure 4); - a pumping chamber (within 12) arranged between (as shown in Figure 4) said inlet end (the end associated with Element 42 in Figure 4) and said outlet end (the end associated with Element 44 in Figure 4); - at least one membrane (12/40) active (Column 9, Line 63, to Column 10, Line 14) in the pumping chamber (within 12) and mobile between an expanded configuration (the original position, as described from Column 9, Line 63, to Column 10, Line 14) in which the volume (the internal volume within 12) of the pumping chamber is maximum and a retracted configuration (the deformed position, as described from Column 9, Line 63, to Column 10, Line 14) in which the volume (the internal volume within 12) of the pumping chamber (within 12) is minimum; - a delivery valve (54) arranged close to (as shown in Figure 4) the outlet end (the end associated with Element 44 in Figure 4) of the pump body (14); - an intake valve (52) comprising an intake mouth (see Figure 4 below), an outlet mouth (see Figure 4 below) and a valve wall (see Figure 4 below) that joins (as shown in Figure 4) the intake mouth (see Figure 4 below) to the outlet mouth (see Figure 4 below), the intake mouth (see Figure 4 below) being coupled to (as shown in Figure 4) the inlet end (the end associated with Element 42 in Figure 4) of the pump body (14) and the outlet mouth (see Figure 4 below) being inserted in (as shown in Figure 4) the pumping chamber (14), wherein said at least one membrane (12/40), when in the retracted configuration (the deformed position, as described from Column 9, Line 63, to Column 10, Line 14), adheres to (one of ordinary skill in the art would conclude the intake valve wall must adhere to the membrane in order for the Birtwell pump to function as designed; if the valve wall did not adhere to the membrane, fluid being pumped through the membrane would leak outside of the membrane, preventing fluid from being pumped through the delivery valve; this would render the pump inoperable as designed) the valve wall (see Figure 4 below) of the intake valve (52) and the intake valve (52) has the outlet mouth (see Figure 4 below)  closed (the pressure caused by a decrease in volume within the membrane in the retracted configuration will force the outlet mouth closed).

    PNG
    media_image1.png
    782
    737
    media_image1.png
    Greyscale

Birtwell Figure 4, Modified by Examiner

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/            Examiner, Art Unit 3746